DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Japanese Application No. JP2018-205070, filed 10/31/2018, has been received and acknowledged. 

Relevant Prior Art
U.S. Patent No. 5,871,593, Fish et al., Jan 9th, 1997
U.S. 2011/0108167, Ohta et al., Jul. 19th 2010
U.S. 2011/0085931, Ohta et al., Dec. 2nd 2010

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1, 4, 6-7, and 9-11 under 35 U.S.C. § 103 over Urata (U.S. 2012/0199254) have been fully considered but are not persuasive.
Applicant argues that Urata does not teach an alloy having high sphericity. The examiner respectfully points out that Yamada is relied upon for this limitation. 
Applicant argues that Yamada’s teachings are not applicable as Yamada is drawn to amorphous material instead of nanocrystalline material. The examiner is not persuaded by this argument and respectfully points out that Yamada is not relied upon to teach a material but rather the materials shape, e.g., a highly spherical particle shape. As such, Yamada teaches the highly spherical particles result in a higher green and/or final densities which in turn enhance the magnets properties (see page 2, paragraphs 7-8). 
Applicant argues that should the combination of Urata and Yamada be made, the resulting powder would be amorphous. The examiner is not persuaded by this argument and points out that Yamada is not being relied upon for any structural teachings, but rather the morphology of the particle shape and why that shape is advantageous. 
Applicant argues that the previous rejection of Claim 6 using Urata is based upon faulty logic. To elaborate, the examiner expressed that as Urata does not teach a compound phase other than a bcc phase, and thus meets the limitation of any other compound phases being present in an amount of 5% or less. The applicant argues that it cannot be reasonably concluded that the crystal of the applied reference only include a bcc phase. The examiner respectfully disagrees and points out that Urata is clearly concerned and aware of the crystal structure within the materials cited, e.g., paragraphs [0007], and [0030]. Thus, it is very reasonable to conclude that the bcc structure is the only crystalline structure/phase within the material. It would not made sense for Urata to be so focused on discussing the bcc phase while being silent to any other phases present, since any other phases present would necessarily affect the properties of the resulting material. 
Applicant’s arguments regarding the rejection of Claims 1, 4, 6-7, and 9-11 under 35 U.S.C. § 103 over Ohta (U.S. 2016/0027566) have been fully considered but are not persuasive. 
Applicant argues that Ohta does not teach an alloy having high sphericity. The examiner respectfully points out that Yamada is relied upon for this limitation. 
Applicant argues that Yamada’s teachings are not applicable as Yamada is drawn to amorphous material instead of nanocrystalline material. The examiner is not persuaded by this argument and respectfully points out that Yamada is not relied upon to teach a material but rather the materials shape, e.g., a highly spherical particle shape. As such, Yamada teaches the highly spherical particles result in a higher green and/or final densities which in turn enhance the magnets properties (see page 2, paragraphs 7-8). 
Applicant argues that should the combination of Ohta and Yamada be made, the resulting powder would be amorphous. The examiner is not persuaded by this argument and points out that Yamada is not being relied upon for any structural teachings, but rather the morphology of the particle shape and why that shape is advantageous. 
Applicant argues that the previous rejection of Claim 6 using Ohta is based upon faulty logic. To elaborate, the examiner expressed that as Ohta does not teach a compound phase other than a bcc phase, and thus meets the limitation of any other compound phases being present in an amount of 5% or less. The applicant argues that it cannot be reasonably concluded that the crystal of the applied reference only include a bcc phase. The examiner respectfully disagrees and points out that Ohta is clearly concerned and aware of the crystal structure within the materials cited, e.g., paragraphs [0062]-[0063]. Thus, it is very reasonable to conclude that the bcc structure is the only crystalline structure/phase within the material. It would not made sense for Ohta to be so focused on discussing the bcc phase while being silent to any other phase present, since any other phases present would necessarily affect the properties of the resulting material. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Urata (U.S. 2012/0199254, previously cited) in view of Yamada (JP-2011023673-A, previously cited).  

Regarding Claim 1, Claim 3, and Claim 7, Urata teaches the soft magnetic alloy comprising nanocrystals (paragraph [0007]). Urata teaches a main component given within (1), having the caveats (2) through (15) is shown below:

                        
                            
                                
                                    
                                        
                                            (
                                            F
                                            e
                                        
                                        
                                            (
                                            1
                                            -
                                            
                                                
                                                    ∝
                                                    +
                                                    β
                                                
                                            
                                            )
                                        
                                    
                                    
                                        
                                            X
                                            1
                                        
                                        
                                            α
                                        
                                    
                                    
                                        
                                            X
                                            2
                                        
                                        
                                            β
                                        
                                    
                                    )
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            a
                                            +
                                            b
                                            +
                                            c
                                            +
                                            d
                                            +
                                            e
                                            +
                                            f
                                        
                                    
                                    )
                                
                            
                            
                                
                                    M
                                
                                
                                    a
                                
                            
                            
                                
                                    B
                                
                                
                                    b
                                
                            
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    d
                                
                            
                            
                                
                                    C
                                
                                
                                    e
                                
                            
                            
                                
                                    S
                                
                                
                                    f
                                
                            
                        
                                                (1)
                        
                            X
                            1
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            C
                            o
                             
                            a
                            n
                            d
                             
                            N
                            i
                        
                                                                  (2)
                        
                            X
                            2
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            A
                            l
                            ,
                             
                            M
                            n
                            ,
                             
                            A
                            g
                            ,
                             
                            Z
                            n
                            ,
                             
                            S
                            n
                            ,
                             
                            A
                            s
                            ,
                             
                            S
                            b
                            ,
                             
                            C
                            u
                            ,
                             
                            C
                            r
                            ,
                             
                            B
                            i
                            ,
                             
                            N
                            ,
                             
                            O
                            ,
                             
                            a
                            n
                            d
                             
                            r
                            a
                            r
                            e
                             
                            e
                            a
                            r
                            t
                            h
                             
                            e
                            l
                            e
                            m
                            e
                            n
                            t
                            s
                        
                         (3)
                        
                            M
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            N
                            b
                            ,
                             
                            H
                            f
                            ,
                             
                            Z
                            r
                            ,
                             
                            T
                            a
                            ,
                             
                            M
                            o
                            ,
                             
                            W
                            ,
                             
                            T
                            i
                            ,
                             
                            a
                            n
                            d
                             
                            V
                        
                                                (4)
                        
                            0
                            ≤
                            a
                            ≤
                            0.160
                        
                                                                                  (5)
                        
                            0.020
                            ≤
                            b
                            ≤
                            0.200
                        
                                                                               (6)
                        
                            0
                            ≤
                            c
                            ≤
                            0.150
                        
                                                                                  (7)
                        
                            0
                            ≤
                            d
                            ≤
                            0.060
                        
                                                                                  (8)
                        
                            0
                            ≤
                            e
                            ≤
                            0.030
                        
                                                                                  (9)
                        
                            0.0010
                            ≤
                            f
                            ≤
                            0.030
                        
                                                                          (10)
                        
                            0.005
                            ≤
                            f
                            /
                            b
                            ≤
                            1.50
                        
                                                                          (11)
                        
                            0.735
                            ≤
                            1
                            -
                            (
                            a
                            +
                            b
                            +
                            c
                            +
                            d
                            +
                            e
                            +
                            f
                            )
                            ≤
                            0.900
                        
                                                     (12)
                        
                            α
                            ≥
                            0
                        
                                                                                      (13)
                        
                            β
                            ≥
                            0
                        
                                                                                      (14)
                        
                            0
                            ≤
                            α
                            +
                            β
                            ≤
                            0.50
                        
                                                                            (15)

The examiner points out that in giving this claim the broadest reasonable interpretation, caveats (2)-(4) can be removed since caveats (5), and (13)-(15) allow these to be in zero amounts. Further, caveats (7)-(9) can also be removed since these are also allowed to be in zero amounts. Thus (1) can be simplified to (16) shown below with the additional caveat of (17) requiring that the amount of boron and sulfur must allow the percentage of iron to fall between 0.735 and 0.900. 

                        
                            
                                
                                    F
                                    e
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            (
                                            0.02
                                            -
                                            0.2
                                            )
                                            +
                                            (
                                            0.001
                                            -
                                            0.03
                                            )
                                        
                                    
                                    )
                                
                            
                            
                                
                                    B
                                
                                
                                    (
                                    0.02
                                    -
                                    0.2
                                    )
                                
                            
                            
                                
                                    S
                                
                                
                                    (
                                    0.001
                                    -
                                    0.03
                                    )
                                
                            
                        
                                             (16)
                        
                            0.735
                            ≤
                            1
                            -
                            (
                            b
                            +
                            f
                            )
                            ≤
                            0.900
                        
                                                                 (17)

Urata teaches an Fe-based nano-crystalline soft magnetic alloy and a method of forming the same (abstract, paragraph [0001]). Urata teaches Example 1 as being Fe80.8B12P6Cu1.2 of which is considered to reach upon the instant claim (paragraph [0047]; Table 2) and rewritten below in the instant form as shown within (18). 

                        
                            
                                
                                    
                                        
                                            (
                                            F
                                            e
                                        
                                        
                                            (
                                            80.8
                                            )
                                        
                                    
                                    
                                        
                                            C
                                            u
                                        
                                        
                                            1.2
                                        
                                    
                                    )
                                
                                
                                    (
                                    82
                                    )
                                
                            
                            
                                
                                    B
                                
                                
                                    12
                                
                            
                            
                                
                                    P
                                
                                
                                    6
                                
                            
                        
                                                                         (18)

Specifically, caveats (2)-(9), and (12)-(15) are satisfied, e.g., caveat (3) allows for X2 to be copper and in an amount between 0% and 50%; caveat (6) allows for boron in an amount of 2% to 20%; caveat (7) allows for phosphorus in an amount of 0% to 15%; caveat (12) allows for 1-(a+b+c+d+e+f) to be between 73.5% and 90%. The last element required by the instant claim and not included within Example 1 of Urata is sulfur in an amount of 0.1% to 3% (e.g., caveat (10). However, it would have been obvious to one of ordinary skill to allow for up to 0.5 wt% sulfur as Urata teaches within paragraphs [0024] that it is preferable that up to 0.5 wt% sulfur can be included within the contemplated alloy compositions described within paragraphs [0021]-[0024]. Urata teaches that a small amount of sulfur lowers the alloys melting temperature and viscosity in the molten state and is effective at promoting the spheroidizing of powders (paragraph [0034]). Thus, the remaining required caveats of the instant claim (10)-(11) are satisfied. Without showing the calculations the examiner points out that 0.5 wt% S within the composition above would be approximately 0.88 at% thus being within the range of 0.1 at% to 3 at% and satisfying caveat (10), and further 0.0088/0.12 = 0.073 thus satisfying caveat (11) (and Claim 7). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
However, while in Figure 2, Urata teaches substantially circular particles, Urata does not explicitly teach an average circularity.
Yamada teaches an amorphous soft magnetic powder (translation, page 1, paragraph 1). Yamada teaches the powder having an average circularity as being 0.90 or more (Thus meeting the limitations of Claim 3) (translation, page 2, paragraph 8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Yamada teaches this feature allows for denser parts to be made, thus improving the properties of the parts (translation, page 2, paragraph 9). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urata with the concepts of Yamada with the motivation of producing denser parts having improved properties.
Regarding Claim 6, and Claim 12, Urata does not teach a compound phase other than a bcc phase, and thus meets the limitation of any other compound phases being present in an amount of 5% or less as required by Claim 6, and further 2% or less as required by Claim 12.
Regarding Claim 9, Urata teaches a dust core comprising the soft magnetic powder of claim 1 (paragraph [0045]). 
Regarding Claim 10, Urata teaches a magnetic component comprising the soft magnetic powder of claim 1 (paragraph [0045]). 
Regarding Claim 11, Urata teaches an electronic device comprising the soft magnetic powder of claim 1 (paragraph [0045]).  

Claims 1, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JP-08064408-A, previously cited) in view of Yamada (JP-2011023673-A, previously cited).

Regarding Claim 1, and Claim 3, the examiner points out that the main component given within (1), having the caveats (2) through (15) is shown below:
                        
                            
                                
                                    
                                        
                                            (
                                            F
                                            e
                                        
                                        
                                            (
                                            1
                                            -
                                            
                                                
                                                    ∝
                                                    +
                                                    β
                                                
                                            
                                            )
                                        
                                    
                                    
                                        
                                            X
                                            1
                                        
                                        
                                            α
                                        
                                    
                                    
                                        
                                            X
                                            2
                                        
                                        
                                            β
                                        
                                    
                                    )
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            a
                                            +
                                            b
                                            +
                                            c
                                            +
                                            d
                                            +
                                            e
                                            +
                                            f
                                        
                                    
                                    )
                                
                            
                            
                                
                                    M
                                
                                
                                    a
                                
                            
                            
                                
                                    B
                                
                                
                                    b
                                
                            
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    d
                                
                            
                            
                                
                                    C
                                
                                
                                    e
                                
                            
                            
                                
                                    S
                                
                                
                                    f
                                
                            
                        
                                                (1)
                        
                            X
                            1
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            C
                            o
                             
                            a
                            n
                            d
                             
                            N
                            i
                        
                                                                  (2)
                        
                            X
                            2
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            A
                            l
                            ,
                             
                            M
                            n
                            ,
                             
                            A
                            g
                            ,
                             
                            Z
                            n
                            ,
                             
                            S
                            n
                            ,
                             
                            A
                            s
                            ,
                             
                            S
                            b
                            ,
                             
                            C
                            u
                            ,
                             
                            C
                            r
                            ,
                             
                            B
                            i
                            ,
                             
                            N
                            ,
                             
                            O
                            ,
                             
                            a
                            n
                            d
                             
                            r
                            a
                            r
                            e
                             
                            e
                            a
                            r
                            t
                            h
                             
                            e
                            l
                            e
                            m
                            e
                            n
                            t
                            s
                        
                         (3)
                        
                            M
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            N
                            b
                            ,
                             
                            H
                            f
                            ,
                             
                            Z
                            r
                            ,
                             
                            T
                            a
                            ,
                             
                            M
                            o
                            ,
                             
                            W
                            ,
                             
                            T
                            i
                            ,
                             
                            a
                            n
                            d
                             
                            V
                        
                                                (4)
                        
                            0
                            ≤
                            a
                            ≤
                            0.160
                        
                                                                                  (5)
                        
                            0.020
                            ≤
                            b
                            ≤
                            0.200
                        
                                                                               (6)
                        
                            0
                            ≤
                            c
                            ≤
                            0.150
                        
                                                                                  (7)
                        
                            0
                            ≤
                            d
                            ≤
                            0.060
                        
                                                                                  (8)
                        
                            0
                            ≤
                            e
                            ≤
                            0.030
                        
                                                                                  (9)
                        
                            0.0010
                            ≤
                            f
                            ≤
                            0.030
                        
                                                                          (10)
                        
                            0.005
                            ≤
                            f
                            /
                            b
                            ≤
                            1.50
                        
                                                                          (11)
                        
                            0.735
                            ≤
                            1
                            -
                            (
                            a
                            +
                            b
                            +
                            c
                            +
                            d
                            +
                            e
                            +
                            f
                            )
                            ≤
                            0.900
                        
                                                     (12)
                        
                            α
                            ≥
                            0
                        
                                                                                      (13)
                        
                            β
                            ≥
                            0
                        
                                                                                      (14)
                        
                            0
                            ≤
                            α
                            +
                            β
                            ≤
                            0.50
                        
                                                                            (15)

The examiner points out that in giving this claim the broadest reasonable interpretation, caveats (2)-(4) can be removed since caveats (5), and (13)-(15) allow these to be in zero amounts. Further, caveats (7)-(9) can also be removed since these are also allowed to be in zero amounts. Thus (1) can be simplified to (16) shown below with the additional caveat of (17) requiring that the amount of boron and sulfur must allow the percentage of iron to fall between 0.735 and 0.900. 

                        
                            
                                
                                    F
                                    e
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            (
                                            0.02
                                            -
                                            0.2
                                            )
                                            +
                                            (
                                            0.001
                                            -
                                            0.03
                                            )
                                        
                                    
                                    )
                                
                            
                            
                                
                                    B
                                
                                
                                    (
                                    0.02
                                    -
                                    0.2
                                    )
                                
                            
                            
                                
                                    S
                                
                                
                                    (
                                    0.001
                                    -
                                    0.03
                                    )
                                
                            
                        
                                             (16)
                        
                            0.735
                            ≤
                            1
                            -
                            (
                            b
                            +
                            f
                            )
                            ≤
                            0.900
                        
                                                                 (17)

Kazuo teaches a composition having the base formula Fe(1-x-y)Sxβy, and further teaches that β can be boron (B) (page 18 of the original document, Figure 16). Further, Kazuo teaches that S is present in a range of 0.05 to 0.4; and that B is present in a range of 0.01 to 0.25. As such, the composition of Kazuo, e.g., Fe(1-(0.05-0.4)-(0.01-0.25))S(0.05-0.4)B(0.01-0.25) meets the composition as shown within (16) above, and all required caveats. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
However, Kazuo does not teach an average circularity. 
Yamada teaches an amorphous soft magnetic powder (translation, page 1, paragraph 1). Yamada teaches the powder having an average circularity as being 0.90 or more (Thus meeting the limitations of Claim 3) (translation, page 2, paragraph 8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Yamada teaches this feature allows for denser parts to be made, thus improving the properties of the parts (translation, page 2, paragraph 9). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kazuo with the concepts of Yamada with the motivation of producing denser parts having improved properties. 

Claims 1, 3, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (U.S. 2016/0027566, previously cited) in view of Yamada (JP-2011023673-A, previously cited).

Regarding Claim 1, and Claim 3, Ohta teaches the alloy comprising nanocrystals (paragraph [0013]). Ohta teaches a main component given within (1), having the caveats (2) through (15) is shown below:
                        
                            
                                
                                    
                                        
                                            (
                                            F
                                            e
                                        
                                        
                                            (
                                            1
                                            -
                                            
                                                
                                                    ∝
                                                    +
                                                    β
                                                
                                            
                                            )
                                        
                                    
                                    
                                        
                                            X
                                            1
                                        
                                        
                                            α
                                        
                                    
                                    
                                        
                                            X
                                            2
                                        
                                        
                                            β
                                        
                                    
                                    )
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            a
                                            +
                                            b
                                            +
                                            c
                                            +
                                            d
                                            +
                                            e
                                            +
                                            f
                                        
                                    
                                    )
                                
                            
                            
                                
                                    M
                                
                                
                                    a
                                
                            
                            
                                
                                    B
                                
                                
                                    b
                                
                            
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    d
                                
                            
                            
                                
                                    C
                                
                                
                                    e
                                
                            
                            
                                
                                    S
                                
                                
                                    f
                                
                            
                        
                                                (1)
                        
                            X
                            1
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            C
                            o
                             
                            a
                            n
                            d
                             
                            N
                            i
                        
                                                                  (2)
                        
                            X
                            2
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            A
                            l
                            ,
                             
                            M
                            n
                            ,
                             
                            A
                            g
                            ,
                             
                            Z
                            n
                            ,
                             
                            S
                            n
                            ,
                             
                            A
                            s
                            ,
                             
                            S
                            b
                            ,
                             
                            C
                            u
                            ,
                             
                            C
                            r
                            ,
                             
                            B
                            i
                            ,
                             
                            N
                            ,
                             
                            O
                            ,
                             
                            a
                            n
                            d
                             
                            r
                            a
                            r
                            e
                             
                            e
                            a
                            r
                            t
                            h
                             
                            e
                            l
                            e
                            m
                            e
                            n
                            t
                            s
                        
                         (3)
                        
                            M
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            N
                            b
                            ,
                             
                            H
                            f
                            ,
                             
                            Z
                            r
                            ,
                             
                            T
                            a
                            ,
                             
                            M
                            o
                            ,
                             
                            W
                            ,
                             
                            T
                            i
                            ,
                             
                            a
                            n
                            d
                             
                            V
                        
                                                (4)
                        
                            0
                            ≤
                            a
                            ≤
                            0.160
                        
                                                                                  (5)
                        
                            0.020
                            ≤
                            b
                            ≤
                            0.200
                        
                                                                               (6)
                        
                            0
                            ≤
                            c
                            ≤
                            0.150
                        
                                                                                  (7)
                        
                            0
                            ≤
                            d
                            ≤
                            0.060
                        
                                                                                  (8)
                        
                            0
                            ≤
                            e
                            ≤
                            0.030
                        
                                                                                  (9)
                        
                            0.0010
                            ≤
                            f
                            ≤
                            0.030
                        
                                                                          (10)
                        
                            0.005
                            ≤
                            f
                            /
                            b
                            ≤
                            1.50
                        
                                                                          (11)
                        
                            0.735
                            ≤
                            1
                            -
                            (
                            a
                            +
                            b
                            +
                            c
                            +
                            d
                            +
                            e
                            +
                            f
                            )
                            ≤
                            0.900
                        
                                                     (12)
                        
                            α
                            ≥
                            0
                        
                                                                                      (13)
                        
                            β
                            ≥
                            0
                        
                                                                                      (14)
                        
                            0
                            ≤
                            α
                            +
                            β
                            ≤
                            0.50
                        
                                                                            (15)

The examiner points out that in giving this claim the broadest reasonable interpretation, caveats (2)-(4) can be removed since caveats (5), and (13)-(15) allow these to be in zero amounts. Further, caveats (7)-(9) can also be removed since these are also allowed to be in zero amounts. Thus (1) can be simplified to (16) shown below with the additional caveat of (17) requiring that the amount of boron and sulfur must allow the percentage of iron to fall between 0.735 and 0.900. 

                        
                            
                                
                                    F
                                    e
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            (
                                            0.02
                                            -
                                            0.2
                                            )
                                            +
                                            (
                                            0.001
                                            -
                                            0.03
                                            )
                                        
                                    
                                    )
                                
                            
                            
                                
                                    B
                                
                                
                                    (
                                    0.02
                                    -
                                    0.2
                                    )
                                
                            
                            
                                
                                    S
                                
                                
                                    (
                                    0.001
                                    -
                                    0.03
                                    )
                                
                            
                        
                                             (16)
                        
                            0.735
                            ≤
                            1
                            -
                            (
                            b
                            +
                            f
                            )
                            ≤
                            0.900
                        
                                                                 (17)

Ohta teaches an ultrafine-crystalline alloy having the compositional formula Fe100-x-y-zAxByXz (paragraph [0009]). Ohta states that A may be Au, and that X can be S; and further that Au may be present in a range “x” of 0<x<5, B may be present in a range “y” of 10≤y≤22, and S may be present in a range “z” of 0≤z≤10 (paragraph [0009]). Thus, within the compositional confines of Ohta, a composition satisfying (16) and the remaining required caveats above must exist, e.g., Fe(100-(0-5)-(10-22)-(0-10))Au(0-5)B(10-22)S(0-10). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
However, Ohta does not teach an average circularity. 
Yamada teaches an amorphous soft magnetic powder (translation, page 1, paragraph 1). Yamada teaches the powder having an average circularity as being 0.90 or more (Thus meeting the limitations of Claim 3) (translation, page 2, paragraph 8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Yamada teaches this feature allows for denser parts to be made, thus improving the properties of the parts (translation, page 2, paragraph 9). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohta with the concepts of Yamada with the motivation of producing denser parts having improved properties. 
Regarding Claim 6, and Claim 12, Ohta does not teach a compound phase other than a bcc phase, and thus meets the limitations of any other compound phases being present in an amount of 5% or less as required by Claim 6, and further 2% or less as required by Claim 12.
Regarding Claim 7, Ohta teaches an ultrafine-crystalline alloy having the compositional formula Fe100-x-y-zAxByXz (paragraph [0009]). Ohta states that A may be Au, and that X can be S; and further that Au may be present in a range “x” of 0<x<5, B may be present in a range “y” of 10≤y≤22, and S may be present in a range “z” of 0≤z≤10 (paragraph [0009]). Thus, within the compositional confines of Ohta, a composition satisfying (15) above must exist, e.g., Fe(100-(0-5)-(10-22)-(0-10))Au(0-5)B(10-22)S(0-10), and further that the caveat of the instant claim, i.e., 0.005 ≤ f/b ≤ 0.500 would be satisfied. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding Claim 9, Claim 10, and Claim 11, Ohta teaches the alloy of claim 1 being used to produce a dust core (required by Claim 9); a magnetic component (required by Claim 10); and an electronic device (required by Claim 11) (paragraph [0089])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Urata (U.S. 2012/0199254) in view of Yamada (JP-2011023673-A, previously cited) as applied to claim 1 above, and further in view of Henmi (U.S. 2018/0154434, previously cited). 

Regarding Claim 5, Urata in view of Yamada are relied upon for the reasons given above in addressing claims 1, and 4. However, the references are silent to the degree of crystallinity within the nanocrystals. 
Henmi teaches a soft magnetic material and method for manufacture (abstract). Henmi teaches nanocrystals having a crystallinity of 25% or more (paragraphs [0023], and [0034]). Henmi teaches that soft magnetic properties are improved with high degrees of crystallinity (paragraph [0034]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urata in view of Yamada with the concepts of Henmi with the motivation of improving the magnetic properties.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta (U.S. 2016/0027566, previously cited) in view of Yamada (JP-2011023673-A, previously cited) as applied to claim 1 above, and further in view of Henmi (U.S. 2018/0154434, previously cited). 

Regarding Claim 5, Ohta in view of Yamada are relied upon for the reasons given above in addressing claim 1. However, the references are silent to the degree of crystallinity within the nanocrystals. 
Henmi teaches a soft magnetic material and method for manufacture (abstract). Henmi teaches nanocrystals having a crystallinity of 25% or more (paragraphs [0023], and [0034]). Henmi teaches that soft magnetic properties are improved with high degrees of crystallinity (paragraph [0034]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohta in view of Yamada with the concepts of Henmi with the motivation of improving the magnetic properties.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JP-08064408-A, previously cited) in view of Yamada (JP-2011023673-A, previously cited) as applied to claim 1 above, and further in view of Henmi (U.S. 2018/0154434, previously cited). 

Regarding Claim 5, Kazuo in view of Yamada are relied upon for the reasons given above in addressing claim 1. However, the references are silent to the degree of crystallinity within the nanocrystals. 
Henmi teaches a soft magnetic material and method for manufacture (abstract). Henmi teaches nanocrystals having a crystallinity of 25% or more (paragraphs [0023], and [0034]). Henmi teaches that soft magnetic properties are improved with high degrees of crystallinity (paragraph [0034]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kazuo in view of Yamada with the concepts of Henmi with the motivation of improving the magnetic properties.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735